Upon a libel for divorce, under St. 1823, c. 73, [see Revised Stat. c. 76, § 1,] for insanity of the wife at the time of the marriage, the testimony proved only dejection of mind and singularities of conduct on the part of the libellee. The Court said they felt bound to require such evidence of insanity, as in a civil action would justify a jury in finding the party incapable of making a contract 2 that any thing short of this would open a door to great abuses, and would lead them to regret the passing of the act; and that the fact of a party’s being able to go through the marriage ceremony with propriety was prima facie evidence of sufficient understanding to make the contract.

Libel continued.


 See Middleborough v. Rochester, 12 Mass. R. 363; Ball v. Mannin 3 Bligh (New Ser.) 1; S. C. 1 Dow & Clarke, 380; Chitty on Contract (3d Amer. ed.) 29, 30, 256 to 260, note.